    Case 19-20699        Doc 5    Filed 10/31/19       Entered 10/31/19 11:12:33   Desc Main
                                     Document          Page 1 of 3


Bradley T. Hunsicker (Wyoming Bar No. 7-4579)
Markus Williams Young & Hunsicker LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: (307) 778-8178
Facsimile: (307) 638-1975
bhunsicker@MarkusWilliams.com

ATTORNEYS FOR CREDITOR
MORIAH POWDER RIVER, LLC

                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF WYOMING

In re:                                        )
                                              )         Case No. 19-20699
MORIAH POWDER RIVER, LLC                      )
                                              )         Chapter 11
                                              )
                                              )
Debtor in Possession.                         )


                NOTICE OF BANKRUPTCY FILING AND AUTOMATIC STAY


      On October 31, 2019, MORIAH POWDER RIVER, LLC (the “Debtor”) filed a
voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in the
United States Bankruptcy Court for the District of Wyoming, Case No. 19-20699.

           Pursuant to 11 U.S.C. § 362(a), all creditors of the Debtor are stayed from:

                  (1) the commencement or continuation, including the issuance or
                  employment of process, of a judicial, administrative, or other action or
                  proceeding against the Debtor that was or could have been commenced
                  before the commencement of the case under this title, or to recover a claim
                  against the debtor that arose before the commencement of the Debtor’s
                  bankruptcy case;

                  (2) the enforcement, against the Debtor or against property of the estate, of a
                  judgment obtained before the commencement of the case under this title;



{Z0292087/1 }                                      1
    Case 19-20699      Doc 5     Filed 10/31/19       Entered 10/31/19 11:12:33     Desc Main
                                    Document          Page 2 of 3


                (3) any act to obtain possession of property of the estate or of property from
                the estate or to exercise control over property of the estate;

                (4) any act to create, perfect, or enforce any lien against property of the estate;

                (5) any act to create, perfect, or enforce against property of the Debtor any
                lien to the extent that such lien secures a claim that arose before the
                commencement of the case under this title;

                (6) any act to collect, assess, or recover a claim against the Debtor that arose
                before the commencement of the case under this title; and

                (7) the setoff of any debt owing to the Debtor that arose before the
                commencement of the case under this title against any claim against the
                Debtor.


        Any action taken by an entity against the Debtor in violation of 11 U.S.C. § 362(a)
will result in the Debtor moving for an order from the Bankruptcy Court holding such entity
in civil contempt and seeking appropriate damages. See Jepsen v. Taylor (In re Taylor),
Nos. 15-31208 (AMN), 245, 247, 2019 Bankr. LEXIS 2828, at *10 (Bankr. D. Conn. Sep.
10, 2019) (“An award of damages to a non-individual entity resulting from a stay violation
under § 105(a) is within the discretion of the bankruptcy court.”); Bethpage Fed. Credit
Union v. Town of Huntington (In re Joe’s Friendly Serv. & Son, Inc.), Nos. 8-14-70001-
reg, 8-14-70002-reg, 8-16-8035-reg, 2019 Bankr. LEXIS 880, at *31 (Bankr. E.D.N.Y.
Mar. 21, 2019) (“[W]here violation of the automatic stay injures corporate or other juridical
persons, damages are awarded under the Court's general contempt power...or under 11
U.S.C. § 105(a).”); Magee v. S. Fin. Sys. (In re Magee), Nos. 18-50587-KMS, 18-06026-
KMS, 2019 Bankr. LEXIS 1060, at *13 (Bankr. S.D. Miss. Apr. 4, 2019) (“Any entity that
willfully violates the automatic stay is subject to the bankruptcy court’s civil contempt
power [under § 105(a)].”); Smith v. Wilburn (In re Delta Invs. & Dev.), Nos. 12-01160-
NPO, 17-00067-NPO, 2019 Bankr. LEXIS 58, at *43 n.19 (Bankr. S.D. Miss. Jan. 8, 2019)
(“Because the violation of the automatic stay is viewed as tantamount to the violation of a
court order, a bankruptcy court may address a violation of the stay by exercising its civil
contempt powers under 11 U.S.C. § 105(a).”); Trevino v. Select Portfolio Servicing, Inc.,
599 B.R. 526, 545 (Bankr. S.D. Tex. 2019) (“The Court is well within its authority to
determine whether Defendants’ actions were in violation of the automatic stay, and if so,
may exercise its equitable powers under § 105(a) to enforce § 362(a).”).




{Z0292087/1 }                                     2
    Case 19-20699       Doc 5   Filed 10/31/19       Entered 10/31/19 11:12:33   Desc Main
                                   Document          Page 3 of 3


           DATED this 31st day of October, 2019.

                                           MARKUS WILLIAMS YOUNG &
                                           HUNSICKER LLC

                                           By: /s/ Bradley T. Hunsicker
                                           Bradley T. Hunsicker
                                           106 East Lincolnway, Suite 300
                                           Cheyenne, WY 82001
                                           Telephone: (307)-778-8178
                                           Facsimile: (307) 638-1975
                                           Counsel for Moriah Powder River, LLC




{Z0292087/1 }                                    3
